Citation Nr: 0603828	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  95-33 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by neck pain, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

2.  Entitlement to service connection for a disorder 
manifested by back pain, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

3.  Entitlement to service connection for a disorder 
manifested by bilateral elbow pain, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.

4.  Entitlement to service connection for a disorder 
manifested by bilateral knee pain, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.

5.  Entitlement to service connection for a disorder 
manifested by blurry vision and dry eyes, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.

6.  Entitlement to service connection for a disorder 
manifested by fatigue, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

7.  Entitlement to service connection for a disorder 
manifested by difficulty breathing, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.

8.  Entitlement to service connection for a disorder 
manifested by a skin rash, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

9.  Entitlement to service connection for a disorder 
manifested by hair loss, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

10.  Entitlement to service connection for a disorder 
manifested by headaches, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to March 
1989 and from November 1990 to June 1991.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from January to May 1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

His appeal was previously before the Board in December 2003, 
when it was remanded for additional development.  That 
development has been completed, and the case returned to the 
Board for further consideration of the appeal.


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claim.

2.  The neck pain has been diagnosed as cervical strain and 
fibromyositis, which is not shown to be related to an in-
service disease or injury.

3.  The back pain has been diagnosed as degenerative disc 
disease of the lumbar spine, which is not shown to be related 
to an in-service disease or injury.

4.  The bilateral elbow pain has been diagnosed as 
epicondylitis, which is not shown to be related to an in-
service disease or injury.

5.  The bilateral knee pain has been diagnosed as 
patellofemoral syndrome and degenerative joint disease, which 
are not shown to be related to an in-service disease or 
injury.

6.  The complaint of blurry vision is not supported by 
objective indications of a chronic disability, in that 
testing revealed the veteran's vision to be normal.  His 
complaint of dry eyes has been diagnosed as meibomianitis, 
which is not shown to be related to an in-service disease or 
injury.

7.  The complaint of fatigue is shown to be a manifestation 
of the service-connected post-traumatic stress disorder 
(PTSD), and not an undiagnosed illness resulting from service 
in the Persian Gulf War.

8.  The complaint of difficulty breathing has been diagnosed 
as chronic obstructive pulmonary disease, which is not shown 
to be related to an in-service disease or injury.

9.  The skin rash has been diagnosed as keratosis pilaris and 
tinea versicolor, which are not shown to be related to an in-
service disease or injury.

10.  The hair loss has been diagnosed as male pattern 
baldness, which is not shown to be related to an in-service 
disease or injury.

11.  The complaint of headaches has been diagnosed as 
suboccipital tension cephalgia, which is not shown to be 
related to an in-service disease or injury.


CONCLUSION OF LAW

Disorders manifested by neck pain, back pain, elbow pain, 
knee pain, blurry vision or dry eyes, fatigue, difficulty 
breathing, a skin rash, hair loss, or headaches were not 
incurred in or aggravated by active service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in May 2001 and December 
2003 by informing him of the evidence required to establish 
entitlement to service connection.  The RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the notices were sent following the March 1995 
decision, the veteran has had more than four years following 
the initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  Following issuance of the 
notices the RO received additional evidence and re-
adjudicated the substantive merits of his claim in October 
2002 and December 2004 supplemental statements of the case.  
In re-adjudicating the claim the RO considered all the 
evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record on a de novo 
basis, and apply the same standard of proof.  The Board 
finds, therefore, that the delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), 
motion for review en banc denied (May 27, 2005) (an error in 
the adjudicative process is not prejudicial unless it affects 
the essential fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The RO obtained the veteran's service medical records, and 
provided him VA medical and psychiatric examinations in April 
1994, October 1996, June 1998, May and June 2001, and January 
2004.  The veteran submitted VA treatment records and lay 
statements in support of his claim.

In addition to his assertion that his neck and back pain and 
headaches are due to an undiagnosed illness, the veteran 
contends that those disabilities were caused by a motor 
vehicle accident in which the fuel truck he was driving was 
rear-ended by another truck.  The RO has not obtained a 
medical opinion regarding the claimed nexus between his joint 
pain and headaches and an in-service injury.  

The Court has held, however, that VA is not required to 
obtain a medical opinion if the record does not already 
contain evidence of an in-service event, injury, or disease.  
That development is not required because "a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a neck 
disorder, a back disorder, headaches, or having been involved 
in a motor vehicle accident.  Although he submitted a lay 
statement indicating that he reported having had such an 
accident, and that he complained of neck and back pain and 
headaches afterwards, that evidence is not sufficient to 
establish that a neck, back, or head injury occurred because 
the occurrence of such injuries is not subject to lay 
observation.  A lay person can provide evidence on visible 
symptoms, but a lay person is not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Layno v. 
Brown, 6 Vet. App. 465, 471 (1994) (in order to be competent, 
the individual must have personal knowledge, derived from 
his/her own senses, of what is being attested).  For this 
reason the Board finds that a medical opinion is not required 
in this case because no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Duenas, 18 Vet. App. at 517.

The veteran's representative contends that the RO failed to 
comply with the Board's February 2003 remand instructions on 
the basis that the RO did not develop the issue of whether 
the veteran has memory loss as the result of an undiagnosed 
illness.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a 
matter of law, the veteran is entitled to compliance with the 
Board's remand instructions).  The examining psychiatrist in 
January 2004 found, however, that the examination revealed no 
memory loss, and that any subjective memory loss the veteran 
complained of was secondary to PTSD.  In a November 2004 
rating decision the RO changed the definition of the service-
connected psychiatric disorder to PTSD, and increased the 
rating from 10 to 50 percent.  The RO also expressly included 
memory loss as a manifestation of PTSD in assigning the 
50 percent rating.  The Board finds, therefore, that the RO 
complied with the Board's remand instructions, and that 
further development of this issue is not appropriate.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2005).



Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2005).

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Neck, Back, Elbow, and Knee Pain

The veteran claims to have chronic pain in the neck, back, 
elbows, and knees that was caused by environmental exposures 
in Kuwait or Iraq.  As an alternative, he contends that the 
neck and back pain was caused by a motor vehicle accident 
while serving in Southwest Asia.

A disorder cannot constitute a qualifying chronic disability 
if by history, physical examination, and laboratory tests the 
disability can be attributed to any known clinical diagnosis.  
Based on evidence of muscle spasm throughout the entire 
spine, the examiners in April 1994 diagnosed the complaint of 
neck pain as cervical sprain and fibromyositis in the 
posterior cervical paravertebral, suboccipital, and 
suprascapular areas.  They diagnosed the complaint of back 
pain as low back syndrome, and a magnetic resonance image 
(MRI) of the lumbar spine in October 1996 revealed 
degenerative disc disease.  The October 1996 spine 
examination resulted in diagnoses of chronic cervical strain 
with muscle spasm, and mechanical low back syndrome with 
degenerative disk disease.  Because the complaints of neck 
and back pain have been attributed to known clinical 
diagnoses, the disorders cannot constitute undiagnosed 
illnesses resulting from service in the Persian Gulf War.

The complaint of elbow pain was diagnosed as bilateral 
epicondylitis as a result of the April 1994 physical 
examination.  The examiner in October 1996 again assessed the 
elbow pain as epicondylitis, and diagnosed the knee pain as 
patellofemoral syndrome.  The VA treatment records show that 
the veteran's complaints of bilateral knee pain were 
diagnosed as degenerative joint disease in January 2005.  
Because the complaints of elbow and knee pain have been 
attributed to known clinical diagnoses, the disorders cannot 
constitute undiagnosed illnesses resulting from service in 
the Persian Gulf War.

The service medical records are silent for any complaints or 
clinical findings regarding neck, back, elbow, or knee 
disorders.  The veteran has presented lay statements from 
himself and fellow servicemembers indicating that during his 
service in Southwest Asia he experienced back, neck, and 
joint pain.  The VA examiners in May 2001 and January 2004 
found, however, that the veteran's musculoskeletal complaints 
were not due to any incident of military service, in that 
there was no related disease or injury during service.  The 
Board finds, therefore, that the criteria for service 
connection based on direct incurrence are not met.  

In summary, the criteria for a grant of service connection 
based on the provisions applicable to veterans of the Persian 
Gulf War are not met because the veteran's complaints of pain 
in the elbows, knees, neck, and back have been attributed to 
known clinical diagnoses.  The criteria for a grant of 
service connection based on direct incurrence are not met 
because the medical evidence shows that the currently 
diagnosed disabilities are not related to any incident of 
service.  For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for disorders manifested by 
pain in the neck, back, elbows, and knees.
Blurry Vision and Dry Eyes

The veteran also claims to have problems with his eyes that 
constitute an undiagnosed illness resulting from service in 
the Persian Gulf War.  He described these problems as blurry 
vision and his eyes feeling very dry.  During the May 2001 VA 
examination he reported having had his eyes examined, and 
that his visual acuity was 20/20 with no eye abnormality, and 
examination in May 2001 showed the eyes to be normal.  As a 
result of that examination the examiner determined that the 
veteran did not have any undiagnosed illness resulting from 
his service in the Persian Gulf War.

The RO provided the veteran a VA eye examination in January 
2004, when he complained of redness and discomfort in both 
eyes.  He also stated that his distance vision was sometimes 
blurry, which generally occurred when his eyes felt dry and 
irritated.  The blurry vision was relieved with squinting.  
He denied any history of eye injuries or diseases.  
Examination showed the distance vision in both eyes to be 
20/15, and near vision to be 20/20 in both eyes, without 
correction.  The examiner provided a diagnosis of 
meibomianitis, and found that the disorder was not related to 
service.

The veteran's complaint of dry eyes has been diagnosed as 
meibomianitis, which the examiner found to be unrelated to 
military service.  Because the complaint of dry eyes has been 
attributed to a known clinical diagnosis, the disorder cannot 
constitute an undiagnosed illness resulting from service in 
the Persian Gulf War.  In addition, the service medical 
records are silent for any disease or injury of the eyes, and 
the examiner determined that the meibomianitis is not related 
to any incident of service.  The Board finds, therefore, that 
the criteria for a grant of service connection, as an 
undiagnosed illness or based on direct incurrence, are not 
met.

The veteran's complaint of blurry vision is not supported by 
any objective indicators of disability showing that he has 
any eye disorder causing blurry vision.  The VA examinations 
consistently show his visual acuity to be normal, and he 
reported that a private examiner had also found his vision to 
be normal.  The Board finds, therefore, that the criteria for 
a grant of service connection for blurry vision as an 
undiagnosed illness resulting from service in the Persian 
Gulf War are not met.  For these reasons the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a disorder manifested by blurry vision and dry 
eyes, claimed as an undiagnosed illness resulting from 
service in the Persian Gulf War.
Fatigue

The veteran claims to have fatigue as a result of an 
undiagnosed illness resulting from service in the Persian 
Gulf War.  A March 1994 Persian Gulf Registry examination 
resulted in an initial impression of chronic fatigue 
syndrome, but the examiner did not provide any clinical 
findings to support the diagnosis.  That assessment was 
apparently based on the veteran's report of feeling tired all 
the time.  He also reported, however, feeling nervous and 
having difficulty sleeping, with insomnia and dreams 
pertaining to his Persian Gulf service.  The examiner did not 
make a finding that the veteran had a disorder manifested by 
fatigue that represented an undiagnosed illness.

During the April 1994 examination the veteran also complained 
of extreme fatigue, decreased stamina, and an interrupted 
sleep pattern.  That examination resulted in the relevant 
diagnosis of anxiety.

The examiner in October 1996 assessed the veteran's complaint 
of chronic fatigue, loss of stamina, unrefreshing sleep, 
general lassitude, and malaise as chronic fatigue syndrome.  
The examiner also determined, however, that the veteran's 
history and symptoms did not meet the criteria for that 
diagnosis, in that there was no evidence of a sudden onset of 
illness, febrile activity, or lymphadenopathy.  The examiner 
noted that the reported debilitating fatigue had not resulted 
in any lost work.

As the result of a June 1998 psychiatric examination the 
veteran's complaints of depression, irritability, fatigue, 
and sleep disturbance were diagnosed as a depressive 
disorder, not otherwise specified.  In June 2001 those 
symptoms were also attributed to a depressive disorder, as 
well as anxiety.

The RO provided the veteran a VA medical examination in May 
2001 in order to determine whether he had any undiagnosed 
illnesses resulting from service in the Persian Gulf War, 
including chronic fatigue.  During that examination he 
reported feeling fatigued intermittently after periods of 
increased activity, such as doing yard work.  The examiner 
reviewed his medical records and the evidence in the claims 
file and determined that there was no evidence of chronic 
fatigue syndrome, and no evidence of any undiagnosed illness.  
The examiner noted the established psychiatric diagnoses and 
provided the opinion that the veteran's complaints were 
related to the psychiatric impairment.

The RO provided the veteran a psychiatric examination in 
January 2004 in order to obtain an opinion on whether any of 
his physical complaints, including fatigue, was secondary to 
a psychiatric disorder.  The examiner determined that the 
veteran's history and symptoms met the criteria for a 
diagnosis of PTSD, for which service connection has been 
established.  Although the examiner found that the physical 
complaints, including chronic fatigue syndrome, were not 
secondary to the psychiatric diagnosis, the Board notes that 
the veteran did not report experiencing chronic fatigue at 
the time of the examination.

The psychiatric examiners in April 1994 and June 1998 found 
that the fatigue was a symptom of the psychiatric disorder.  
The medical examiner in May 2001 found that there was no 
physical basis for the veteran's complaint of fatigue, that 
his reported symptoms did not meet the criteria for a 
diagnosis of chronic fatigue syndrome, and that he had no 
undiagnosed illnesses resulting from service in the Persian 
Gulf War.  Although the medical examiner found that the 
fatigue was due to a psychiatric impairment, the psychiatrist 
in January 2004 did not so find.  Regardless of whether the 
fatigue is a manifestation of a psychiatric illness, the 
evidence shows that the complaint does not constitute an 
undiagnosed illness resulting from service in the Persian 
Gulf War because the examiner in May 2001 found that the 
veteran had no such illness.  In accordance with 38 C.F.R. 
§ 3.317(c), compensation is not payable if there is 
affirmative evidence that an illness was not incurred during 
active duty in the Southwest Asia theater of operations.  The 
Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a disorder manifested by fatigue.
Breathing Difficulty

In his December 1993 claim for compensation benefits the 
veteran included "loss of breathing," which he did not 
otherwise describe.  A VA medical examination in April 1994, 
which included pulmonary function tests, resulted in a 
diagnosis of chronic obstructive pulmonary disease.  In 
addition, VA psychiatric examinations in June 2001 and 
January 2004 showed that his report of experiencing a 
smothering sensation was a manifestation of panic, associated 
with his psychiatric impairment.  The veteran's complaint is, 
therefore, attributed to known clinical diagnoses, whether 
physical or mental, and cannot constitute an undiagnosed 
illness.  In addition, the examiner in May 2001 determined 
that the veteran did not have any physical illnesses 
resulting from his service in the Persian Gulf War to support 
direct incurrence.  The Board finds, therefore, that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a disorder 
manifested by difficulty breathing, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.
Skin Rash and Hair Loss

During a VA dermatology examination in May 1994 the veteran 
reported having itchy bumps on his arms and dry patches of 
skin on the arms and shoulders.  A physical examination 
resulted in a diagnosis of keratosis pilaris, which the 
examined stated was a manifestation of dry skin and unrelated 
to the veteran's military service.  The examiner also 
provided a diagnosis of tinea versicolor, which could be 
easily treated.  Because the complaint of a skin rash has 
been attributed to known clinical diagnoses, the disorder 
cannot constitute an undiagnosed illness resulting from 
service in the Persian Gulf War.  

During an April 1994 examination the veteran reported that 
his hair started falling out when he was in the Persian Gulf.  
When examined in May 2001 he stated that the hair loss was 
not sudden, but had occurred over a number of years.  He had 
noticed the significance of the hair loss since his tour in 
the Persian Gulf.  The veteran reported a family history of 
baldness, and the examiner determined, based on the results 
of an examination, that the veteran had male pattern 
baldness.  Because the complaint of hair loss has been 
attributed to a known clinical diagnosis, the hair loss 
cannot constitute an undiagnosed illness resulting from 
service in the Persian Gulf War.  

The service medical records are silent for any complaints or 
clinical findings regarding a skin disorder or hair loss.  In 
addition, the examiner in May 2001 found that the veteran did 
not have any physical illnesses resulting from his military 
service.  The Board finds, therefore, that the criteria for 
service connection based on direct incurrence are not met.  
For these reasons the preponderance of the evidence is 
against the claim of entitlement to service connection for 
disorders manifested by a skin rash and hair loss, claimed as 
undiagnosed illnesses resulting from service in the Persian 
Gulf War.
Headaches

During an April 1994 VA neurology examination the veteran 
reported having severe early morning headaches since being 
rear-ended by another truck in February 1991.  The headaches 
were located primarily in the occipital area.  As noted 
above, he also complained of muscle spasms in the neck, upper 
back, and shoulders.  Examination revealed spasm in the 
cervical muscles, and his complaint of headaches was 
diagnosed as suboccipital tension cephalgia.  Subsequent 
examiners diagnosed the complaint as tension headaches.  
Because the complaint of headaches has been attributed to a 
known clinical diagnosis, the headaches cannot constitute an 
undiagnosed illness resulting from service in the Persian 
Gulf War.  

The service medical records make no reference to headaches, a 
motor vehicle accident, or cervical strain.  The examiner in 
May 2001 reviewed the evidence in the claims file, entered a 
diagnosis of tension headaches, and determined that the 
veteran did not have any physical illnesses resulting from 
his service in the Persian Gulf.  The Board notes that 
service connection has been established for PTSD, which was 
initially diagnosed as an anxiety disorder caused by military 
service.  The Board finds that the criteria for a separate 
grant of service connection for headaches are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a disorder 
manifested by headaches, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.


ORDER

The claim of entitlement to service connection for a disorder 
manifested by neck pain, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War, is denied.

The claim of entitlement to service connection for a disorder 
manifested by back pain, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War, is denied.

The claim of entitlement to service connection for a disorder 
manifested by bilateral elbow pain, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War, is 
denied.

The claim of entitlement to service connection for a disorder 
manifested by bilateral knee pain, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War, is 
denied.

The claim of entitlement to service connection for a disorder 
manifested by blurry vision and dry eyes, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War, is denied.

The claim of entitlement to service connection for a disorder 
manifested by fatigue, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War, is denied.

The claim of entitlement to service connection for a disorder 
manifested by difficulty breathing, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War, is 
denied.

The claim of entitlement to service connection for a disorder 
manifested by a skin rash, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War, is denied.

The claim of entitlement to service connection for a disorder 
manifested by hair loss, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War, is denied.

The claim of entitlement to service connection for a disorder 
manifested by headaches, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War, is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


